Case 3:21-cv-00701-AVC Document1 Filed 05/21/21 . Page 1 of 7

 

MAG 21 2027 ped: 24
FILED - U5NG - BPT - CT
UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

Dayshawn Rodriguez ;
Plaintiff,
Vv. Case No.

 

(To be supplied by the Court)

Starbucks Corporation, Shirley Hall, Jillian Sa,
Defendant(s).

COMPLAINT FOR EMPLOYMENT DISCRIMINATION

1. Plaintiff resides at the following location: 190 #2 Scofield Ave, Bridgeport, CT 06605

 

2. Defendant(s) reside(s) at the following location [Attach additional sheets if more
space is required]: Starbucks Corporation 2401 Utah Avenue South, Seattle, WA 98134

Starbucks 1 Parker Harding Plaza, Westport, CT 06880.

 

3! This action is brought pursuant to [Check all spaces that apply to the type of

claim(s) you wish to assert against the Defendant(s)]:

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et
seq., for employment discrimination on the basis of race, color, religion, sex, or
national origin. Jurisdiction is specifically conferred on this Court by 42 U.S.C. §
2000e-5(f). Equitable and other relief is sought under 42 U.S.C. § 2000e-5(g)
and the Civil Rights Act of 1991, 42 U.S.C. § 1981a.

O

Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§ 621,
et seq., for employment discrimination based upon age. Jurisdiction is alleged
pursuant to 28 U.S.C. §§ 1331, 1337, and/or 1343. Equitable and other relief is
sought under 29 U.S.C. §§ 626(b) and (c) or §§ 633a(b) and (c).

My Year of Birth is:
Case 3:21-cv-00701-AVC Document 1 Filed 05/21/21 Page 2 of 7

Rehabilitation Act of 1973, as amended, 29 U.S.C. §§ 701, et seq., for
employment discrimination on the basis of a disability against an employer which
constitutes a program or activity receiving Federal financial assistance.
Jurisdiction is asserted under 28 U.S.C. §§ 1331, 1337 and/or 1343. Equitable
and other relief is sought under 29 U.S.C. § 794a.

Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101, et

seq., for employment discrimination on the basis of a disability against a private
employer. Jurisdiction is specifically conferred on this Court by 42 U.S.C.§
2000e-5(f). See 42 U.S.C. § 12117(a). Equitable and other relief is sought

pursuant to 42 U.S.C. § 2000e-5(g). fd.

4. The acts complained of in this suit concern [Check all spaces that are applicable

to your claim(s)]:

ay CO

(B)
c) O
(D)

Failure to hire me. | was refused a job on the following date(s): ___

 

Termination of my employment. | was terminated from my

employment on the following date:

 

Failure to promote me. | was refused a promotion on the following

date(s):

 

Other acts as specified below: 52° attached.

 

 

 

 

 

 
Case 3:21-cv-00701-AVC Document 1 Filed 05/21/21 Page 3 of 7

5. The conduct of the Defendant(s) was discriminatory because it was based upon:
race [Eg color {EJ, religion (, sex [E, age [U, national origin (or disability (FJ. [Please

check all applicable bases for your claim of discrimination and explain further, if

necessary]:

 

 

6. The facts surrounding my claim of employment discrimination are as follows

[Attach additional sheets, if necessary]:

Please see attached sheet.

 

 

 

 

 

 

 

 

7. The approximate number of persons who are employed by the Defendant

3
employer | am suing is:

8. The alleged discrimination occurred on or about the following date(s) or time

10-07-2019 to 06-01-2020
period:

 
Case 3:21-cv-00701-AVC Document 1 Filed 05/21/21 Page 4 of 7

9. | filed charges with the:

Equal Employment Opportunity Commission

C Connecticut Commission on Human Rights and Opportunities
10. The Equal Employment Opportunity Commission issued a Notice of Right to Sue
letter (copy attached), which | received on or about the following date: 02/24/2021 :
[NOTE: If you filed charges with the EEOC or the CHRO, you MUST attach a copy of
the Notice of Right to Sue letter for this Court to consider your claim(s). Failure to do so
may result in delaying consideration of your claim(s).]
11. The EEOC or the CHRO determined that there was no probable cause to believe
that discrimination occurred. My reasons for questioning that determination are as
follows [Attach additional sheets, if necessary]: The EEOC makes no determination.

lam not aware of the Defendant's response.

 

 

12. — If relief is not granted, | will be irreparably denied rights secured under the law(s)
referred to in Item Number 3, above.

13. WHEREFORE, Plaintiff(s) pray(s) that: The Court grant such relief as may be
deemed appropriate, including [NOTE: While all of the forms of relief listed below may
not be available in a particular action, you should place a check next to each form of

relief you seek.):

C Injunctive orders (specify the type of injunctive relief sought):

 

O Backpay;
Case 3:21-cv-00701-AVC Document 1 Filed 05/21/21 Page 5 of 7

CI Reinstatement to my former position;
Monetary damages (specify the type(s) of monetary damages sought): ___
Statutory damages and wages
Other (specify the nature of any additional relief sought, not otherwise

provided for on this form): _damages for emotional distress and embarssment

 

 

AND costs and attorneys' fees.
JURY DEMAND

| hereby DO DO Not [-]-demand a trial ee
<a SS
Original signature of attorney (if any) Plaintiff's Original Signature

Laushduin Colegrez
\AQ0 Scokeld ave
Bc iclee auch CT dbo

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(_) (110) 825-7136
Attorney's telephone Plaintiff's telephone
Email address if available Email address if available

Dated: na D4 Ba? |
Case 3:21-cv-00701-AVC Document 1 Filed 05/21/21 Page 6 of 7

DECLARATION UNDER PENALTY OF PERJURY

The undersigned declares under penalty of perjury that he/she is the plaintiff in
the above action, that he/she has read the above complaint and that the information
contained in the complaint is true and correct. 28 U.S.C. § 1746; 18 U.S.C. § 1621.

Executed at Py AGeact on Mme 2/,202\
(Ioéation) (date) 7 a

— pe IE.

Piaintiff's Original Signature
(Rev. 3/23/16)
Case 3:21-cv-00701-AVC Document 1 Filed 05/21/21 Page 7 of 7

Dayshawn Rixlriguez
EGOC No.2573-2020-0 1760

[am a Black Alrican American Homosexual mate with a permanen| disability, which
Starbucks is aware of. P've worked for the Starbucks Corporation for about five years or so. On
or about October 7, 2019, A customer (Robin Geller} came inta the Starbucks location where |
worked right before closing. | was clusing the store with a black barista. Robin went into the
bathroom and was there for quite some time after closing. | knocked on the door io see if she was
alright and she came out, poked my chest and said, “Don't rush me nigger”, T told my manager at
the time (Shirley Hall) who said she would inform my district manager (Jillian Sacec}. They did
nothing to stop or address the conduct.

Gn or about October 12, 2019, | devided to teli my district manager Jillian Sacco that 1
don’t want to serve Robin Geller anymore because J was very uncomfortable after being called
the “N” word and nobody addressed it Jillian said i can't do that: [ have to serve ker hecause
she's q customer.

On er about October 22, 2019, the district manager Jillian said that J may be too sensitive
ta be a shifl supervisor and said the N word is not the worst thing to be called. 1 felt that her
comment “sensitive” was duc to me being homosexual with a disability that is mistakenly but
commonly associated wilh bcing homosexual. 1 later demoted myself to Barists.

On or about November 30, 2019, the same customer Robin Geller was at my store
lecabon and threw water on herself, pointed at mc, and said “that black man did it”. I advised my
Dianager and they tald me to file an incident repart, which 1 did.

On ar shout December 5, 2019, the district manager Jillian Sacco told me to “watch bow
T write chings in the report, thas [ cant aay the “N word ar curse words in the incident report”,
She also advised that she is not able to ban the customer Jillian Gelter.

In June of 2020, the custoirier Robin Geller wes at ny store location and Inudly said “T
am not going to be served by this nigger” referring 19 me. [ reported al] of these incidents to
upper management and they did nothing to protect me. Instead of stopping the discriminarory
conduct, they supported it.

 
